Title: From Thomas Jefferson to Albert Gallatin, 7 April 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to Mr Gallatin
                            
                            Apr. 7. 07.
                        
                        The following persons have either occurred or been proposed to me as candidates for emploiment in the survey
                            of the coasts.
                        Isaac Briggs 
                  
                     Hasler of Philadelphia 
                  
                     Garnett of N. Jersey. I do not know that he would accept.
                        Wm Neill of N. Carolina strongly recommended by Mr. [Blackledge] but
                            nothing more known of him. no specific mark of science is mentioned so as to know his grade.
                        Major Rivardi, recommended by Genl. Smith. his grade of science not known: and there is something respecting
                            his extravagance in the waste of public money which Genl Dearborne can state better than I can.
                        Orchard Cooke asks emploiment. of his science I know
                            nothing.
                        Saml. Lewis of Philada., formerly clerk of the Treasury asks employ as a draughtsman.
                        I think the being able to ascertain the longitude by Lunar observations will be a tolerable test of the
                            qualification of a Candidate.   Affectionate salutations
                    